DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 3-10 are objected to because of the following informalities:
Claim 1 recites “The sales management server” in preamble”, preambles of claims 3-10 that recite “The management server” should be changed accordingly.  
Appropriate corrections are required.
Response to Arguments
3.	Applicant filed amendment on 06/01/2022. Claims 1, 3-21 are pending. Claims 11-19 are withdrawn from consideration. Claims 1, 3, 5-10, and 20 are amended. Claim 2 is canceled. Claim 21 is newly added. Claims 1, 3-10, and 20-21 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
4.	As per claims 2, 3, and 8 Applicant is of the opinion that the prior art reference Hagen et al. does not disclose the attached RF tag to the shopping basket. 
The Examiner respectfully disagrees.
Hagen et al. discloses the shopping cart that can be a variety of physical apparatus to assist users with gathering and/or transporting physical products around a retail store, such as a push-based cart with wheels, a smaller shopping basket that users carry (see paragraph 30).  The shopping cart includes an example product detection system that includes a collection of sensors, cameras, scanners, and/or other devices to automatically detect the products (see paragraph 31).  The product detection system can be a scanner (e.g., barcode scanner, QR code scanner, RFID scanner) and/or other device that users can manually operate to obtain information identifying the products (see paragraph 32). The mobile computing device can detect a unique identifier for the shopping cart (e.g., QR code, barcode, RFID tag, MAC address) (see paragraph 34).
	Applicant is of the opinion that the prior art reference Kitlyar does not teach aspects related to updating status information recited in claims 6 and 7.
The Examiner respectfully disagrees.
Aldahbaj teaches previously presented claims 6 and 7 in view of Kitlyar, that discloses the updating the status such as the shopping list is dynamically updated and the shopper can be informed via smart shopping cart and moreover, the shopper can process the transaction using the smart shopping cart  (see paragraphs 35-36). 
Applicant is of the opinion that the prior art reference Laracey does not teach aspects related to a payment code recited in claims 9 and 10.
 The Examiner respectfully disagrees.
Aldahbaj teaches previously presented claims 9 and 10 in view of Laracey, that discloses a payment code such as the transaction management system creates a pending transaction record and transmits a checkout token to the merchant, and further the checkout token may be displayed to the customer on a display screen of a point of sale terminal (see paragraphs 85-86, 109). 
Claim Interpretation
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). 
6.	Claim 5 recites “… command causes the gate device to output …”
In light of Applicant’s Specification, (PGPub paragraph 135), where the warning is output by the gate device, which is not part of the claimed “management server”.
Claim 9 recites “wherein … to transmit the generated payment code…”
	The underlined limitations include intended use and are not given patentable weight.
Functional language
7.	Claim 1 recites “a processor configured to…” 
Claims 6 recites “the processor updates…” 
According to Applicant’s Specification, the processor of the server is merely a CPU (PGPub, paragraph 47: “…The processor 21 is, for example, a CPU.” ), the processor is not special in anyway. Therefore, prior art that teaches a processor of a server is sufficient, MPEP 2114 I-III. The functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"), MPEP 2173.05(g).
Nonfunctional Descriptive Material
8.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
9.	Claim 3 recites “… indicating the tag information is printed on the RF tag…”
Optional Language
10. 	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
11.	Claim 20 recites “after receiving a terminal code… tag information…”, “after receiving a commodity code…”, “once the settlement has completed…”, “after receiving the tag information…”, and “after determining that the status information…”
12.	The underlined limitations represent optional language and are not given patentable weight.
Claim Rejections - 35 USC §101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
15.	In the instant case, claim 20 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter) because under broadest reasonable interpretation steps indicated in section 10 of the current office action are optional and therefore do not occur. As a result, neither do steps subsequent to these limitations such as “after receiving a terminal code… tag information…”, “after receiving a commodity code…”, “once the settlement has completed…”, “after receiving the tag information…”, and “after determining that the status information…” Therefore, the claim lacks method steps (e.g. process) and is therefore, abstract. 
“A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method”. (MPEP2106.03 I). 
16.	Hence, claim 20 is not patent eligible.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claim 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
19.	Claim 9 recites “… and control the communication interface circuit to transmit the generated payment code to the user terminal”. 
The specification, PGPub, paragraph 47 recites “The processor 21 controls each component of the management server 20 so that various functions of the management server 20 are performed according to the operating system or one or more application programs”, paragraph 54 describes that the processor controls each component of the virtual POS server, paragraph 61 describes that the processor controls each component of the payment machine, and paragraph 122 recites “…The processor 41 controls the communication interface 44 to transmit to the payment machine 50 data of the purchase registration list 421 in which the payment code included in the list request notification command is registered …”
However, none of these paragraphs describes what is control and how control is performed.
	Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
	 The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01)
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
22.	Claim 6 recites “the stores system further includes…”
	Claim 7 recites “the stores system further includes…” 
Claim 8 recites “the stores system further includes…”	
	Claim 1 recites “A sales management server in a store system that includes a first communication device and a gate device…, the sales management server comprising:…” therefore it is unclear whether the claims 6-8 are directed to the “sales management server” or “sales management server” in combination with the “store system”.
23.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.  
Claim Rejections - 35 USC § 102
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160300457A1 to Aldahbaj.
26.	As per claim 20: 
Aldahbaj discloses the following limitations:
a first communication device ( Fig.1, item 20; [0032])
a gate device ( Fig.1, item 30; [0037]) 
Claim 20 language “after receiving a terminal code… tag information…”, “after receiving a commodity code…”, “once the settlement has completed…”, “after receiving the tag information…”, and “after determining that the status information…” is optional language and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
Claim Rejections - 35 USC § 103
27. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
29.	Claims 1, 3-5, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20190236583A1 to Hagen et al.
30.	As per claims 1 and 20:
Aldahbaj discloses the following limitations:
a memory [0032]
a communication interface circuit configured to communicate with a user terminal operated by a user, the first communication device, and the gate device ( Fig.1, items 15, 17, 20, 30; [0032], [0037]) 
a processor configured to [0032]
upon receipt of a terminal code of the user terminal and … from the user terminal through the communication interface circuit, store, in the memory, the terminal code in association with the tag information and status information indicating that a settlement process has not completed [0033]-[0034]
upon receipt of a commodity code of a commodity from the user terminal, register the commodity as a commodity to be purchased by associating the commodity code with the terminal code [0031]-[0032]
once settlement has completed for every commodity registered via the user terminal, update the status information associated with the terminal code, the updated status information indicating that the settlement process has completed [0035]-[0037], [0039]
upon receipt of the tag information stored in the RF tag from the first communication device through the communication interface circuit [0039]-[0040]
upon determining that the status information does not indicate that the settlement process has completed, issue a warning notification command to the gate device through the communication interface circuit [0040]
Aldahbaj does not explicitly disclose the following limitations:
tag information stored in a radio frequency (RF) tag attached to a shopping basket carried by the user in the store;
determine whether the status information associated with the tag information in the memory indicates that the settlement process has completed.
However, Hagen et al., as shown, discloses the following limitations:
tag information stored in a radio frequency (RF) tag attached to a shopping basket carried by the user in the store [0030]-[0032], [0034]
determine whether the status information associated with the tag information in the memory indicates that the settlement process has completed [0052]-[0053]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a product detection system that is a RFID scanner and the computer system that transmit corresponding product information for the items added to the cart to the mobile device, which can add the items to the current cart content and can also be used to checkout for the cart using the current contents of the cart as taught by Hagen et al. over that of Aldahbaj.
31.	As per claim 3:
Aldahbaj does not explicitly disclose the following limitations:
wherein the tag has a two-dimensional code printed thereon indicating the tag information.
However, Hagen et al., as shown, discloses the following limitations:
wherein a two-dimensional code indicating the tag information is printed on the RF tag attached to the shopping basket (Fig. 2, item 214, [0040])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with the cart identifier that can be can be a label, marking, and/or QR code that is physically affixed/provided on one or more surfaces of the cart as taught by Hagen et al. over that of Aldahbaj.
32.	As per claim 4:
Aldahbaj discloses the following limitations:
wherein the first location is an exit of the store (Fig.1, items 20 and “exit”)
33.	As per claim 5:
Aldahbaj discloses the following limitations:
wherein the warning notification command causes the gate device to output an alert sound [0040]
34.	As per claim 21:
Aldahbaj does not explicitly disclose the following limitations:
wherein the RF tag is attached to a side surface of the shopping basket.
However, Hagen et al., as shown, discloses the following limitations:
wherein the RF tag is attached to a side surface of the shopping basket  (Fig. 2, item 214, [0034])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with the cart identifier that can be can be QR code, barcode, RFID tag that is physically affixed/provided on one or more surfaces of the cart as taught by Hagen et al. over that of Aldahbaj.
35.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20190236583A1 to Hagen et al. and US20140164176A1 to Kitlyar.
36.	As per claim 6:
Aldahbaj discloses the following limitations:
the store system further includes a second communication device installed at a second location in the store (Fig.1, items 13, 21; [0028], [0034])
the communication interface circuit is further configured to communicate with the second communication device (Fig.1, items 13, 20, 21, and 23; [0032])
Aldahbaj does not explicitly disclose the following limitations:
the processor updates the status information when the RF tag information is read by the second communication device.
However, Kitlyar, as shown, discloses the following limitations:
the processor updates the status information when the RF tag information is read by the second communication device [0035]-[0036]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods related to fast checkout using a smart cart where a forward facing radio frequency identification (“RFID”) reader component can read a first set of RFID tags and generate a first set of items based on RFID information read from the first set of RFID tags taught by Kitlyar in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a feature such as RFID tag readers within the smart shopping cart can detect products placed within the cart and that communication can occur dynamically as products are placed into the cart, additionally the shopping list is dynamically updated, the shopper can be informed via smart shopping cart of the subtotal of items in the cart, or whether a specific product is actually on the shopping cart list taught by Kitlyar over that of Aldahbaj.
37.	As per claim 7:
Aldahbaj discloses the following limitations:
the second location is a checkout area in the store (Fig.1, items 13, 21; [0028])
the store system further includes a payment machine installed in the checkout area and performing the settlement process (Fig. 1, items 13, 21, and 23; [0034])
38.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20190236583A1 to Hagen et al. and US10953906B1 to McMahon et al. 
39.	As per claim 8:
Aldahbaj does not explicitly disclose the following limitations:
the store system further includes a third communication device installed at an entrance of the store;
the communication interface circuit is further configured to communicate with the third communication device, and 
the processor registers the commodity after the RF tag is read by the third communication device.
However, McMahon et al., as shown, discloses the following limitations:
the store system further includes a third communication device installed at an entrance of the store (Fig.1, item 114; Col.8, lines 19-29; col. 32, lines 47-62)
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mobile cart that may be utilized by a user in a materials handling facility to automatically identify a user operating the cart and items that the user places into a basket of the cart taught by McMahon et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with identifying the user upon entering the user to the store and interaction with a cart by sensors and the output data may be transmitted over a network to servers as taught by McMahon et al. over that of Aldahbaj.
However, Hagen et al., as shown, discloses the following limitations:
the communication interface circuit is further configured to communicate with the third communication device (Fig. 2, items 202, 206, 216; [0038]-[0039])
the processor registers the commodity after the RF tag is read by the third communication device (Fig.3, items 302, 306, 308, 310, 314; [0041], [0044]-[0045])
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system for providing and managing associations between mobile computing device and physical shopping carts used in retail stores includes a physical shopping cart configured to transport physical goods around a store taught by Hagen et al. in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a system to provide associations used to ensure that the correct cart contents for the cart are being transmitted to and presented on the associated device as taught by Hagen et al. over that of Aldahbaj.
40.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US20160300457A1 to Aldahbaj in view of US20190236583A1 to Hagen et al. and US20160217448A1 to Laracey.
41.	As per claim 9:
Aldahbaj does not explicitly disclose the following limitations:
wherein the processor is further configured to generate a payment code for the settlement process upon receipt of a request from the user terminal, and control the communication interface circuit to transmit the generated payment code to the user terminal.
However, Laracey, as shown, discloses the following limitations:
wherein the processor is further configured to generate a payment code for the settlement process upon receipt of a request from the user terminal, and control the communication interface circuit to transmit the generated payment code to the user terminal [0085]-[0086]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods and apparatus for conducting payment transactions wherein the payment transactions may be conducted between a consumer operating a mobile device and a merchant taught by Laracey in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a feature such the system creates a pending transaction record and transmits a checkout token to the merchant as taught by Laracey over that of Aldahbaj.
42.	As per claim 10:
Aldahbaj does not explicitly disclose the following limitations:
wherein the generated payment code is displayed on the user terminal as an image and scanned by the payment machine.
However, Laracey, as shown, discloses the following limitations:
wherein the generated payment code is displayed on the user terminal as an image and scanned by the payment machine [0109]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods and apparatus for conducting payment transactions wherein the payment transactions may be conducted between a consumer operating a mobile device and a merchant taught by Laracey in a checkout-system for secure and comfortable checkout of collected articles, whereby the customer scans the articles with a mobile article scanner by itself, and whereby the checkout-system includes a security system with an RFID scanner to scan RFID-transponder placed on the articles to identify whether all articles bought by the customer were scanned of Aldahbaj with the motivation of enhancing the apparatus with a feature such the generated by the merchant system and displayed on a point of sale display the checkout token image can be captured a user mobile phone and transmitted to a remote system as taught by Laracey over that of Aldahbaj.
Conclusion
43.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANULLA ABDULLAEV/
 Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692